Citation Nr: 0320969	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  00-00 938	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Charlene Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.


This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which denied service connection 
for a bilateral knee disorder. 

In a December 2002 rating decision the RO granted service 
connection for left knee osteoarthritis, evaluated at 10 
percent disabling.  The veteran has not disagreed with the 
assigned rating or the effective date.  To the Board's 
knowledge, the veteran has not expressed disagreement either 
with the assigned disability rating or the effective date 
assigned. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability]. Therefore, the Board 
finds that any issue involving a left knee disorder is not 
within its jurisdiction.

In a March 2003 rating decision, the RO denied service 
connection for anklylosing spondylitis of the lumbar spine. 
The veteran filed a Notice of Disagreement to the March 2003 
rating decision regarding anklylosing spondylitis of the 
lumbar spine.  A statement of the case was issued in June of 
2003.  To the Board's knowledge, the veteran has not filed 
substantive appeal following the issuance of the statement of 
the case.  Therefore the Board finds that it does not 
currently have jurisdiction over his claim for service 
connection for anklylosing spondylitis of the lumbar spine.


FINDING OF FACT

Medical opinion evidence of record supports the conclusion 
that the veteran has osteoarthritis of the right knee that is 
directly related to an injury sustained while he was on 
active duty.


CONCLUSION OF LAW

The veteran's right knee condition was incurred during his 
military service. 38 U.S.C.A. § 1110, (West  2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a right knee condition, which he claims is the result of 
repeated leg twisting and falls that occurred when he was 
stationed in Alaska during World War II.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [ VCAA] [codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for benefits, and it 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in 1996 and remains 
pending on appeal.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

As noted above, the VCAA eliminated the concept of a well 
grounded claim.  
The current standard of review is as follows:  Once all the 
evidence has been brought together, the Board has the 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 2002).  When there is an approximate balance of 
the evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  The 
United States Court of Appeals for Veterans Claims (the 
Court) has stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The September 1999 decision RO which forms the basis of this 
appeal was based on the well groundedness standard which was 
later rendered obsolete by the enactment of the VCAA. That 
deficiency was, however, remedied after the enactment of the 
VCAA by means of a December 2002 supplemental statement of 
the case which applied the current standard of review.  
Because the RO denied the veteran's claim on the merits, 
there is no prejudice to him in the Board's review of her 
claim. Cf. Bernard v. Brown, 4 Vet. App. 384 (1993) .

The Board will apply the current standard of review in this 
decision.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

In March 2002, the RO sent the veteran a letter detailing the 
requirements of the VCAA, including the responsibilities of 
the VA and the veteran with respect to obtaining evidence.  
The veteran was specifically informed of the evidence needed 
to substantiate his claim for service connection, and that 
the RO would assist him in obtaining evidence if he provided 
the proper information and release forms.  The veteran was 
also provided notice of the evidence generally required to 
establish entitlement to service connection, e.g., service 
medical records to show event in service causing injury or 
disease, VA medical treatment records to show current 
disability, and medical examination/opinion evidence 
establishing a relationship between current disability and 
injury/disease in service. 

The Board notes further that the notice of the VCAA sent to 
the veteran in March 2002 essentially complied with the 
recent holding of Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003), as interpreted by VA's 
General Counsel's in VAOPGCPREC 1-2003 (May 21, 2003).  That 
case held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to the 
extent it provides a claimant "not less than 30 days" to 
respond to VCAA notice sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  In this case, the RO and not 
the Board advised the veteran of the VCAA.  The RO's duty to 
notify, pursuant to 38 C.F.R. § 3.159(b), was not invalidated 
by the recent Federal Circuit decision.  Moreover, even 
though the veteran was advised that he had 60 days to 
respond, he also was expressly notified that he had one year 
to submit requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Because this one-year 
time period has now expired, and in light of the 
circumstances of this case, which involved development of all 
pertinent medical records, it appears that VA has done 
everything reasonably possible to notify the veteran of the 
evidence and information necessary to substantiate his claim.

Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied and 
that the Board may proceed to decide his claim with further 
delay.

Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The record shows that in connection with the development and 
adjudication of the claims on appeal, the veteran was 
provided VA compensation examinations in June 1999 and 
February 2003.  The RO attempted to obtain the veteran's 
service medical records.  However, the RO was informed by the 
National Personnel Records Center that the records could not 
be located and are presumed to lost due to a fire of in July 
1973.  The RO requested private treatment medical records 
identified by the veteran as relevant to this claim, but no 
records could be located.  The RO also informed the veteran 
that the private treatment medical records could not be 
obtained.  It also appears in the record that the veteran has 
indicated that he was treated at a VA facility in the 1950's 
for his knees, but the RO was unable to obtain any records 
reflecting treatment for the veteran's knees.  The veteran 
has not identified any other medical evidence that exists and 
needs to be obtained.

The Board additionally observes that general due process 
considerations have been followed in this case.  See 
38 C.F.R. § 3.103 (2002).  Over the course of this appeal, 
the veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony.  His very able 
representative has submitted written argument on his behalf, 
most recently in August 2003.  

The Board has thus carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of this claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection may be granted if the facts, shown by the 
evidence, establish that a disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Analysis

The veteran seeks entitlement to service connection for his 
right knee.  The veteran in substance contends that he was 
stationed in Alaska where icy unpaved roads and walkways 
resulted in repeated leg twisting and falls, which later 
caused a bilateral knee condition.  As noted in the 
Introduction, service connection have previously been granted 
for the left knee disability.  

As discussed above, in order to establish service connection 
for a claimed disorder, there must be (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.

In this case, there is evidence of a current disability of 
the right knee, which satisfies element (1) of Hickson.  The 
report of the February 2003 VA compensation examination shows 
a diagnosis of moderate osteoarthritis of the right knee.  
This diagnosis was based on the examiner's clinical 
examination.  Therefore the Board finds that the veteran's 
claim for service connection for right knee disorder is 
supported by medical evidence of a current diagnosis of 
disability.

With respect to Hickson element (2), evidence of in-service 
incurrence of a disease or injury, as previously stated, the 
veteran's service medicals records have been determined to 
have been destroyed by a June 1973 fire at the National 
Personnel Records Center.  The Court has held that if service 
medical records are presumed destroyed, the Board has a 
heightened obligation to explain its findings and conclusions 
and consider the benefit of the doubt rule.  See  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

As a layperson the veteran is competent to provide evidence 
in the form of his testimony or statement regarding 
observable symptoms.  See Savage v. Gober 
10 Vet. App. 488, 496 (1997).  The veteran has stated that 
due to the conditions in Alaska, where he was stationed he 
incurred many leg twists and falls, resulting in knee pain.  
There is no evidence to the contrary, and in light of the 
fact that the veteran's service medical records were 
destroyed in fire, the Board finds that the veteran's 
statements are probative of having incurred an injury in 
service.

Moreover, a review of the veteran's separation examination, 
which is the only surviving service medical record for the 
veteran, reflects a negative response for a left knee 
examination.  This is significant because this is the only 
response on the form that was not routinely completed.  The 
response suggests that at the time of his separation from 
service the veteran gave some indication of an injury 
pertaining to his knee.  The Board finds that the separation 
examination furnishes additional evidence, albeit somewhat 
inconclusive, that the veteran incurred a knee injury during 
service. 

In light of the circumstances here presented, the Board finds 
that there is sufficient evidence to establish an in-service 
injury to the right knee, thus satisfying Hickson element 
(2).

With respect to Hickson element (3), medical nexus, in 
connection with the June 1999 and February 2003 VA 
examinations, the examiner concluded that the veteran's 
osteoarthritis of the right knee was directly related to an 
injury sustained while he was in service.  There is no 
evidence to the contrary.  Therefore, the Board finds that 
Hickson element (3) is also satisfied; that is, there is 
medical evidence establishing that the currently existing 
osteoarthritis of the right knee is directly related to the 
in-service knee injury.

In summary, the medical evidence establishes a current 
diagnosis of osteoarthritis of the right knee, the veteran 
has provided probative evidence of an in-service injury, and 
the medical evidence establishes a nexus between the 
currently diagnosed disorder and the in service injury.  
Based on this record, the Board has determined that the 
evidence supports the grant of service connection for 
osteoarthritis of the right knee.  The benefit sought on 
appeal is accordingly allowed.


ORDER

Service connection is granted for osteoarthritis for the 
right knee.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

